Citation Nr: 1712447	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  13-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left knee patellofemoral syndrome to include as secondary to service connected right knee and low back disorders.

2.  Entitlement to service connection for left hip strain to include as secondary to service connected right knee and low back disorders.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision, by the Roanoke, Virginia, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for left knee patellofemoral syndrome and service connection for left hip strain, both claimed as secondary to the service-connected right knee disorder and/or low back disorder.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in January 2013.  A transcript of that hearing has been associated with the claims folder.  

The Veteran and her spouse testified before a Veterans Law Judge (VLJ) in April 2014,  A transcript of the hearing is of record.  However, that VLJ is no longer employed by the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By a January 2017 letter, the Veteran was given the opportunity to request another Board hearing.  

The January 2017 letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing.  A response was not received.  Thus, the Board assumes that the Veteran does not desire an additional hearing. 

In February 2015, the Board remanded this appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The instant claims were previously remanded by the Board in February 2015.  The Board instructed that the Veteran be provided an additional VA examination to obtain an opinion regarding if the Veteran's current left knee or left hip disabilities were caused or aggravated by the Veteran's service-connected right knee and/or low back disabilities.  The remand instructions also required that if no current disability was found, "this should be explained and reconciled with other evidence suggesting current pathology."  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran was provided the requested examination in June 2015.  The VA examiner simply opined that it is less likely than not that the Veteran's left hip and left knee pains are secondary to her service-connected low back and right knee disabilities.  However, the VA examiner's opinion did not specifically address the two prongs of a secondary service connection nexus, as set forth in 38 C.F.R. § 3.310: whether the Veteran's left hip and left knee disabilities were "caused by" or "aggravated by" her current service-connected right knee and low back disabilities.  

In addition, the VA examiner indicated the Veteran did not have a current left hip or left knee disability, but failed to explain or reconcile other evidence that indicated the opposite.  Specifically, the VA examiner failed to address the August 2010 VA examination diagnosis that the Veteran had patellofemoral syndrome (PFS) in the left knee.  The examiner also failed to consider that the Veteran's left knee PFS could be due to an abnormal gait resulting from the Veteran's service-connected low back or right knee disabilities, as stated in a December 2010 VA examination addendum opinion.  Finally, the VA examiner failed to reconcile the Veteran not having a current disability with the numerous private medical records indicating the Veteran had been seeking treatment for left knee and hip pain for several years.  

For these reasons, the opinions provided are inadequate and an addendum opinion is necessary.  

To ensure that VA has met its duty to notify and to assist the Veteran in developing the facts pertinent to her claim and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions:

1. Return the claims file to the VA examiner that conducted the June 2015 VA examination, if available.  If this examiner is not available, forward the claims file to another examiner with the appropriate clinical expertise.  If the examiner determines that an additional in-person examination would be beneficial, one is to be arranged.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this REMAND must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. 

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to provide opinions as to:

a. Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's left knee and left hip disabilities were caused by her service-connected low back and/or right knee disabilities, and;

b. Whether it is at least as likely as not that the left knee and left hip disabilities are aggravated by her service-connected low back and/or right knee disabilities.  

A complete rationale must be provided for all opinions expressed.  If the examiner finds no diagnosed disability, this should be explained and reconciled with other evidence suggesting current disability, including 2010 VA diagnosis of PFS in the Veteran's left knee and multiple private medical records indicating left hip and knee pain with difficulty ambulating. 

2. The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet App 268 (1998).

3. Thereafter the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran she and her representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and her representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


